Citation Nr: 0805282	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of pulmonary tuberculosis (TB).

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected residuals of 
pulmonary tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2007, the veteran was 
notified of a Board hearing scheduled at the RO in January 
2008 pursuant to the veteran's request for such a hearing.  
Documents show that the veteran cancelled the hearing and did 
not thereafter request that it be rescheduled.

In January 2008, the undersigned granted the veteran's motion 
to advance the appeal on the docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

Following the issuance of the statement of the case in 
February 2006, the RO received additional medical evidence in 
support of the veteran's claim for a rating in excess of 30 
percent for residuals of pulmonary TB.  These records were 
received at the RO in August 2007 and were not followed by a 
supplemental statement of the case.  See 38 C.F.R. § 19.37.  
However, since the veteran waived RO jurisdiction of this 
evidence in the first instance, in October 2007, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision at this time.  This is especially so in view 
of the full grant of benefits that are being sought with 
respect to this issue.  38 C.F.R. § 20.1304(c).    


FINDINGS OF FACT

1.  Pulmonary function test results of Forced Expiratory 
Volume in one second are less than 40 percent predicted.  

2.  The veteran does not have a heart disability that is 
related to service, on either a direct or presumptive basis, 
or secondary to his service-connected residuals of pulmonary 
TB.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 100 percent schedular rating for residuals 
of pulmonary TB have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 
6844 (pre and post October 6, 2006).

2.  A heart disability was not incurred or aggravated during 
service, cardiovascular disease may not be presumed to be of 
service onset, and cardiovascular disease is not secondary to 
service-connected residuals of pulmonary TB.  38 U.S.C.A. 
§§1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

With respect to the issue of entitlement to a rating in 
excess of 30 percent for residuals of pulmonary tuberculosis 
(TB), the Board finds that, in view of the full grant of 
benefits regarding this issue outlined below, further 
discussion of the VCAA and its implementing regulations is 
not necessary.  That is, there is no possible prejudice to 
the veteran regarding the VCAA as it pertains to this issue.  

Regarding the claim of entitlement to service connection for 
a heart disability, claimed as secondary to service-connected 
residuals of TB, the appellant was provided with notice of 
the VCAA in June 2004.  The United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits.  Since the June 2004 VCAA notice was 
prior to the August 2004 rating decision on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

The aforementioned letter informed the veteran of what was 
necessary to substantiate his claim of service connection for 
a heart disability, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 


connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the service connection claim 
presently on appeal for a heart disability, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since he was notified in writing in October 2007 and 
December 2007 of the degree of disability and effective date 
elements.  Moreover, this claim is being denied so there will 
be no disability rating or effective date assigned for this 
disability.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim of entitlement 
to service connection for a heart disability, including 
obtaining private and VA medical records identified by the 
appellant and affording the veteran a VA examination.  See 
38 U.S.C.A. § 5103A(b),(d).  As noted above, the appellant 
was scheduled to attend a Board hearing pursuant to his 
request for such a hearing, but he cancelled the hearing.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claim for service connection for a heart 
disability and that adjudication of this claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.



II.  Analysis

Increased Rating for Residuals of TB

Initial Matter

The veteran asserts that he should be rated 100 percent 
disabled due to his service-connected residuals of pulmonary 
TB.  It is essential to point out that the veteran was 
previously service connected for chronic obstructive 
pulmonary disease (COPD) and pneumonia, but the RO severed 
service connection for these disabilities in January 2002 on 
the basis that they were medically shown to be related to the 
veteran's tobacco history as opposed to his pulmonary TB.  
Although the veteran initially appealed the severance of this 
rating, he later withdrew his appeal of this issue - in 
February 2004.  It is on this basis that the RO has denied 
the veteran's claim for a rating in excess of 30 percent for 
service-connected residuals of pulmonary TB.  That is, the RO 
stated in the August 2004 rating decision that it appeared 
that the veteran's breathing problems were related to his 
nonservice-connected COPD and not residuals of pulmonary TB.  

In light of the above, the issue of this appeal comes down to 
the etiology of the veteran's respiratory symptoms and the 
proper diagnostic code to apply.  In terms of the severity of 
the veteran's respiratory condition, this is not in dispute.  
Pulmonary function tests performed at the veteran's attending 
physician's request, Dr. Shakoor, in February 2004, reveal 
FEV-1 of 29% predicted.  Dr. Shakoor later noted in a 
February 2006 report that the veteran's FEV-1 was 28%.  
Similarly, private medical reports were received in August 
2007 from M. Riaz, M.D., F.A.C.P., and Muhammad A. Chaudhary, 
M.D., P.A., both stating that the veteran's FEV-1 was no more 
than 28% (although the actual pulmonary function test reports 
are not on file).  

In terms of etiology, although the RO determined that the 
veteran's severe respiratory symptoms are due to his 
nonservice-connected COPD as opposed to his service-connected 
residuals of pulmonary TB, the medical evidence is not 
consistent in this regard.  In denying a rating in excess of 
30 percent, the RO relied on an August 2001 opinion of a VA 
pulmonologist who opined that the veteran's pulmonary 
hyperinflation and severe obstructive ventilatory defect were 
the result of his longstanding tobacco use.  However, there 
is also a June 2004 VA opinion that the veteran's increased 
difficulty breathing with exertional shortness of breath was 
a result of the obstructive pulmonary disease, 70 pack year 
smoking in addition to the veteran's service-connected loss 
of lung parenchyma from the resection of the right upper lobe 
and segmental resection of the lateral extent of the middle 
lobe.  The fact that the veteran underwent a right upper 
lobectomy and middle lobe resection in February 1956 due to 
pulmonary TB is clearly shown by the record.  In this regard, 
hospital records in February 1956 reflect an operative 
diagnosis of pulmonary TB.  This disability was noted to be 
inactive at the time of the veteran's hospital discharge.  In 
short, the Board finds that the evidence is at the very least 
in equipoise regarding the etiology of the veteran's 
respiratory symptoms.  38 U.S.C.A. § 5107(b).  In other 
words, the weight of evidence favors a link between the 
veteran's respiratory symptoms and residuals of TB via the 
right upper lobectomy and middle lobe resection as much as it 
favors a link between such symptoms and his COPD.  
Accordingly, the benefit of the doubt will be given to the 
veteran regarding a link between his respiratory 
symptomatology and service-connected residuals of TB.  Id.   

Notwithstanding the above determination, it is not entirely 
clear from the medical evidence what portion of the veteran's 
lung restrictions is due to his service-connected residuals 
of TB, to include right upper lobectomy and middle lung 
resection, versus his nonservice-connected COPD.  In this 
regard, there is Dr. Shakoor's December 2001 statement that 
"it would be very difficult to tell how much more 
hyperinflated [the veteran] would have been had he not 
suffered from loss in lung function from the [TB] as well as 
the subsequent pulmonary resection."  He went on to opine 
that it was "impossible for me or any other pulmonary 
specialist to ascertain to what extent [the veteran] suffered 
damage from his pulmonary resection..."  Dr. Shakoor went on 
to opine in November 2004 that had the veteran not had TB and 
surgical resection of his right upper lobe as a result of TB, 
he probably would have had a lung capacity of 50-55% as 
opposed to his current capacity of 30%.  In the absence of 
medical evidence that clearly differentiates between the 
veteran's service-connected and nonservice-connected 
respiratory symptomatology, the Board is precluded from 
differentiating between such symptomatology.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, the 
Board must consider all such symptoms to be service-connected 
for rating purposes.  Id.  

Pertinent Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the level of impairment, 
the disability must be considered in the context of the 
entire recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, when an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of this appeal, the regulations 
pertaining to the evaluation of respiratory conditions were 
amended, effective October 6, 2006.  See 71 Fed. Reg. 52457-
52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2007)).  
When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the change in the regulations does not 
alter any of the specific criteria listed in the applicable 
Rating Formula.  Rather, the new regulations affect how the 
evaluation criteria are applied, including when a pulmonary 
function test (PFT) is required to evaluate the disability, 
when to apply pre-bronchodilator values for rating purposes, 
and which PFT result to use (FEV-1 versus FEV-1/FVC versus 
DLCO (SB)) when the level of evaluation would differ 
depending on the test used. Therefore, the veteran will not 
be prejudiced by the Board proceeding to a decision even 
though the RO has not had an opportunity to evaluate the 
claim under the new regulation and provide the veteran with 
the content of the amended regulation.

The Ratings Schedule provides alternative Diagnostic Codes 
for veterans initially entitled to compensation for 
tuberculosis on or before August 19, 1968.  

VA's rating schedule sets forth criteria pertaining to cases 
involving pulmonary tuberculosis based on either active or 
inactive disease processes.  These criteria provide that 
chronic pulmonary tuberculosis, if active, will warrant 
assignment of a 100 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code (Code) 6730.  Under Code 6731, chronic 
inactive pulmonary tuberculosis is to be evaluated depending 
on the specific findings, to include the residuals of 
interstitial lung disease, restrictive lung disease or 
obstructive lung disease, as appropriate (and otherwise, 
including thoracoplasty where that has occurred in connection 
with disease evaluation and treatment).  Where there is 
restrictive airway disease of any of the three types 
referenced above, then the disability rating provided is to 
be determined in accordance with the results of a PFT and 
other relevant indicia concerning respiratory capacity (set 
forth in the applicable rating formula for each disease type) 
such as maximum exercise capacity, or required outpatient 
oxygen therapy.  See generally, 38 C.F.R. § 4.97 (schedule of 
ratings, respiratory system).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the veteran's service-connected residuals of 
pulmonary TB fall squarely under 38 C.F.R. § 4.97, Diagnostic 
Code 6844 [post-surgical residual (lobectomy, pneumonectomy, 
etc.].  This is so when considering the right upper lobectomy 
and middle lobe resection that he underwent in February 1956.  
Under Diagnostic Code 6844, the disability is actually rated 
under the General Rating Formula for Restrictive Lung 
Diseases: 

FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FEVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy . . . . . . . 
.100% disabling.

FEV-1 of 40- to-55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) . . . . 60 % disabling.

FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56-to-65- percent predicted . . 
. . 30% disabling.

FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) of 66-to-80- percent predicted . . 
. . 10% disabling.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31.

As outlined above, pulmonary function test results show FEV-1 
of less than 40 percent for the period in question.  
Pertinent findings include a February 2004 private pulmonary 
function report showing FEV-1 of 29%.  In addition, there are 
a number of private medical records dated in 2006 and 2007 
stating that the veteran's FEV-1 was less than 28%.  These 
records also note that the veteran was completely disabled.  
Such findings support the criteria for a 100 percent 
schedular rating under Code 6844 requiring FEV-1 of less than 
41% predicted value.  

For the reasons stated above, the Board finds that a 100 
percent schedular disability rating for the service-connected 
residuals of a partial removal of the right lung is 
warranted. This is considered a full grant of the benefits 
being sought on appeal regarding this issue. 

Heart Disability

The veteran's service medical records are devoid of any 
treatment or complaints of a cardiac nature.  They show that 
the veteran was medically discharged from service in January 
1946 with a diagnosis of tuberculosis, pulmonary, 
reinfection, arrested, minimally.

A VA examination report in December 2000 shows that the 
veteran had chronic atrial fibrillation and was status post 
ablation AV node in 1998.  He was further noted to have had a 
pacemaker inserted in 1997.  

On file is an April 2004 private Cardiac Catheterization 
Report from Lawnwood Regional Medical Center showing that the 
veteran presented on an urgent basis for diagnostic cardiac 
catheterization and coronary arteriograms due to feelings of 
pressure and shortness of breath on minimal exertion.  His 
shortness of breath was noted to be disproportional to his 
underlying COPD.  His admitting diagnoses were congestive 
heart failure and COPD.  While hospitalized, the veteran 
underwent successful angioplasty with stent placement of the 
distal right coronary artery.  

A private consultation report from Columbia Raulerson 
Hospital dated in May 2004 notes that the veteran had end 
stage COPD, was known to have atherosclerotic heart disease, 
and had permanent atrial fibrillation with AV ablation, 
status post permanent pacemaker.  His history included a 
previous hospitalization for congestive heart failure.  

During a VA cardiac examination in June 2004, the veteran was 
noted to have a pacemaker since 1997 for cardiac arrhythmia 
of several years duration, even while in the military, but 
not recorded.  The examiner relayed the veteran's contention 
that his heart condition was directly due to his service-
connected pulmonary tuberculosis, but opined that it was not 
possible to attribute the veteran's heart condition to his 
pulmonary tuberculosis.  He explained that the veteran 
already had a preexisting cardiac arrhythmia, namely atrial 
fibrillation due to AV nodal dysfunction and corrected by a 
pacemaker.  He went on to state that it was not likely that 
the veteran received a pacemaker in 1997 because of the 
defect in the heart caused by TB because he was already 
treated in 1956 and his TB was arrested.  He concluded by 
stating that it was not likely that the claimed heart 
condition was a direct cause of the TB and it was also not 
likely that he received the pacemaker in 1997 because of a 
defect in the heart caused by TB.  

On file is a July 2004 VA cardiac consult report that 
questions why the veteran had a pacemaker (PPM) and whether 
it was secondary to tachy brady and possibly secondary to 
atrial fibrillation which he noted could certainly be caused 
by hypoxemia of COPD.  The report went on to note that at 
that time, there was no clear evidence that the veteran's 
atrial fibrillation/PPM was directly due to his service-
connected pulmonary TB.   

In November 2004, the veteran filed a claim for service 
connection for a heart disability, claiming that it was 
secondary to his service-connected residuals of TB.  

In a private medical record dated in August 2005, the 
veteran's physician, Arif Shakoor, M.D., FCCP, remarked that 
the veteran had severe congestive heart failure.  

Private medical records in 2006 and 2007 also note that the 
veteran had severe congestive heart failure with low cardiac 
function.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
such as cardiovascular disease, are presumed to be service 
connected if manifest to a compensable degree within one year 
of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may 
further be established under the provisions of 38 C.F.R. 
§ 3.303(b), when the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
the applicable presumptive period.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Additionally, service 
connection may be established where it is shown that the 
disability for which the claim is made was chronically 
worsened due to service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are devoid of any 
complaints or treatment regarding heart problems.  They show 
that he was medically discharged from service in January 1946 
due to a diagnosis of tuberculosis, pulmonary, reinfection, 
arrested, minimally.

The earliest indication of heart problems is many years after 
service, in 1997, when the veteran had a pacemaker inserted 
due to atrial fibrillation.  There are also private hospital 
records in April and May 2004 showing that the veteran was 
admitted with diagnoses of congestive heart failure and COPD.  
There is no medical opinion in these records or subsequent 
medical records relating the veteran's heart disability to 
his service-connected residuals of pulmonary TB.  In fact, 
the only medical nexus opinion evidence on file militates 
against the veteran's claim.  In this regard, there is the 
opinion by the June 2004 VA examiner who opined that it was 
not possible to attribute the veteran's heart condition to 
his pulmonary TB as his heart condition was an arrhythmia.  
He also said that it was not likely that the veteran received 
the pacemaker in 1997 because of a defect in the heart caused 
by TB.  In addition, there is no medical evidence that 
concludes that a current heart disability has been worsened 
or aggravated by the service-connected residuals of pulmonary 
TB.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to the veteran's assertion that he has a heart 
disability secondary to his service-connected residuals of 
pulmonary TB, this opinion alone does not constitute 
probative medical evidence.  This is so since as a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Under these circumstances, the Board finds that the claim of 
entitlement to service connection for a heart disability, 
claimed as secondary to service-connected residuals of 
pulmonary TB must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107 
(West 2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased, 100 percent, schedular 
disability rating for service-connected residuals of TB is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected residuals of 
pulmonary tuberculosis (TB), is denied.



____________________________________________
BARBARA B.COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


